Citation Nr: 1822947	
Decision Date: 04/18/18    Archive Date: 04/25/18

DOCKET NO.  12-07 588	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for scoliosis of the thoracolumbar spine.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

M. Nye, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1974 to May 1976.

This matter comes to the Board of Veterans' Appeals (Board) from a June 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee, which denied the Veteran's request to reopen a previously denied claim for service-connected compensation for scoliosis of the thoracolumbar spine.  

Due to the lengthy procedural history of similar previously denied claims, the record includes evidence concerning the scoliosis issue from long before June 2010.  The initial denial of service connection for scoliosis was in May 1996, which the Veteran appealed.  After remanding the case for further development and obtaining a report from a medical expert, the Board denied the claim in August 2005.  After further proceedings before the United States Court of Appeals for Veterans Claims (Court), the parties filed joint motion for remand (JMR) in April 2006.  By granting the JMR, the Court vacated the August 2005 Board decision.  After obtaining an expert medical report, the Board issued another decision denying service connection for scoliosis in April 2007.  The Veteran filed an unsuccessful request to reopen the claim in August 2008, which the RO denied in February 2009, and which the Veteran did not appeal.  He filed the currently pending claim in May 2010.  

In July 2014, the Board remanded the case to schedule a hearing.  Pursuant to the Board's remand instructions, the Veteran testified before the undersigned Veterans Law Judge in October 2014.  A transcript of that hearing is of record.  

In February 2015, the Board issued a decision and remand, finding that new and material evidence had been received, and reopening the previously denied claim for service connection for scoliosis.  The Board then remanded the reopened claim to obtain a new opinion from a qualified medical expert addressing the legal standard for rebutting the statutory presumption of soundness.  See 38 U.S.C.A. § 1111 (West 2014).  After obtaining an opinion pursuant to this request in March 2015, the RO returned the case to the Board.  In July 2017, the Board requested a new opinion from a Veterans Health Administration (VHA) medical expert.  A physician specializing in physical medicine, rehabilitation, and neuromuscular medicine provided the requested opinion in August 2017.


FINDINGS OF FACT

1. Scoliosis was not noted in the report of physical examination at the time the Veteran entered active military service.

2. There is not clear and unmistakable evidence showing that the Veteran's scoliosis preexisted service and that this disability was not aggravated by service.

3. The evidence is at least evenly balanced as to whether the Veteran's experienced symptoms of his current scoliosis in service.


CONCLUSIONS OF LAW

1. The Veteran is presumed to have been in sound condition when he was examined, accepted and enrolled for service.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b) (2017).

2. The record does not include clear and unmistakable evidence rebutting the presumption of soundness.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b) (2017).

3. With reasonable doubt resolved in favor of the Veteran, his current scoliosis was incurred in service. 38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2017).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5103, 5103(A) (West 2002); 38 C.F.R. § 3.159 (2017).  As the Board is granting the Veteran's claim for entitlement to service connection for scoliosis, further discussion of the VCAA with regard to this claim is unnecessary.  

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the current disability and an in-service precipitating disease, injury or event.  Fagan v. Shinseki, 573 F.3d 1282, 1287 (Fed. Cir. 2009); 38 C.F.R. § 3.303(a).  Service connection "basically . . . means that . . . a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces . . . . This may be accomplished by affirmatively showing inception or aggravation during service . . ."  38 C.F.R. § 3.303(a).  

Certain statements in the Veteran's medical records, both during and after his active duty service, raise the issue of whether the Veteran may have had scoliosis before joining the Army, implicating the presumption of soundness.  See Gilbert v. Shinseki, 26 Vet. App. 48, 54 (2012).  Under this statutory presumption, except for defects, infirmities or disorders noted on an entrance examination, every veteran is generally presumed to have been in sound condition when examined, accepted and enrolled for service.  See 38 U.S.C.A. § 1111.  A medical history, even if "recorded at the time of examination does not constitute a notation of such conditions" for the purposes of the presumption of soundness.  38 C.F.R. § 3.304(b)(1).  

"When no preexisting condition is noted upon entry into service, the veteran is presumed to have been sound upon entry.  The burden then falls on the government to rebut the presumption of soundness by clear and unmistakable evidence that the veteran's disability was both preexisting and not aggravated by service."  Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004) (emphasis added).  This is a difficult burden to overcome because the "clear and unmistakable" standard is a high one and because of the two-part nature of the burden.  Moreover, with respect to the "aggravation prong" of the burden, the Secretary is in the unusual position of being required to prove a negative.  See Horn v. Shinseki, 25 Vet. App. 231, 238 (2012) ("When the presumption of soundness applies, however, the burden remains on the Secretary to prove lack of aggravation and the claimant has no burden to produce evidence of aggravation.") (emphasis in original).

Factual Background

In November 1974, at the time of his enlistment in the Army, the Veteran received a medical examination.  According to the examination report, the Veteran's spine was normal at the time of his enlistment.  He was examined again in August 1976, at the time of his separation from service.  The April 1976 examination report indicates severe scoliosis of the thoracic spine.  The reverse side of the examination report includes a note describing scoliosis as congenital.

During the proceedings in this case, the RO has obtained several medical opinions to help decide whether the Veteran is eligible to receive compensation for his scoliosis.  An opinion obtained in July 2005 indicates that the Veteran's scoliosis was not aggravated in service, but the examiner offered no explanation for this conclusion.  In February 2007, a VA physician reviewed the claims file and medical literature on scoliosis.  According to the report, there were three broad categories of scoliosis - neuromuscular, congenital, and idiopathic.  The literature review suggested that scoliosis often begins in infancy, childhood, or adolescence.  The physician wrote that congenital scoliosis usually manifests before adolescence.  In the physician's opinion, the April 1976 note, describing scoliosis as congenital, suggested that the onset of scoliosis likely took place before active duty service.  Unfortunately, the February 2007 opinion did not attempt to apply the standard described in Wagner for determining whether the evidence is sufficient to rebut the presumption of soundness.

In October 2012, the Veteran obtained an opinion from a physician in private practice indicating that it was more likely than not that scoliosis was related to military service.  According to the physician, "[the Veteran's] condition is likely worse due to his previous service obligations."  The physician did not, however, provide any further explanation for this conclusion.  

The RO obtained an opinion from another VA physician in April 2014.  The physician indicated that, in her opinion, scoliosis probably was not caused by trauma, overuse or increased workload.  According to the physician, it was less likely than not that the Veteran's scoliosis was aggravated beyond its normal progression in service.  As the Board explained in its February 2015 remand, this opinion was inadequate because the opinion was not phrased using the degree of certainty which applies to refuting the presumption of soundness - i.e., the examiner indicated that it was "less likely than not" that scoliosis was aggravated in service instead of indicating whether there was clear and unmistakable evidence that scoliosis was not aggravated during service.  

On remand, the RO obtained an opinion from another VA physician in March 2015.  According to the physician's report, he could not determine whether the Veteran's scoliosis existed prior to service without speculating.  However, the examiner described the etiology of the disease as "usually genetic" and, for that reason, wrote that it was "more likely than not" that the disease existed before service and it was "less likely than not" that the initial onset of scoliosis occurred in service.  As the Board explained in its most recent request for a VHA expert opinion, the March 2015 report was inadequate because it applied the wrong standard and failed to address the Veteran's lay statements indicating that, while on active duty, he performed physical exercises that, according to online medical resources, persons with scoliosis are advised not to do.

Because of these problems, the Board asked the VHA expert to provide another opinion, which was obtained in August 2017.  The VHA report responds to the following questions: (1) Is there clear and unmistakable (obvious, manifest and undebatable) evidence demonstrating that the Veteran suffered from scoliosis, before entering service? (2) If so, is there clear and unmistakable evidence (obvious, manifest, undebatable) that the Veteran's preexisting scoliosis was NOT aggravated (i.e., permanently worsened) beyond its natural progression by his active duty service?; (3) If scoliosis did not clearly and unmistakably exist prior to service, please provide an opinion as to whether the disability originated in, or is etiologically related to, his active duty service.

The VHA expert responded to question (1) in the negative.  According to her, "There is no clear and unmistakable evidence demonstrating that the Veteran suffered from scoliosis before entering the service.  The entrance exam is negative for scoliosis and [the Veteran's] report is negative for a diagnosis of scoliosis prior to entering the service."  

Even though the Board's request specified that a response to question (2) was only needed if there was clear and unmistakable evidence of pre-existing scoliosis, the VHA expert did respond to question (2), providing the following answer: "The onset of [the Veteran's] scoliosis is at least as likely as not (50% or greater probability) occurred [sic] prior to service."  Responding to question (3), the examiner wrote that, in her opinion, it was less likely than not that scoliosis originated in, or was etiologically related to, the Veteran's active duty service.  

To explain her opinions, the VHA expert described the several types of scoliosis -
congenital, early onset, adolescent idiopathic, adult degenerative, neuromuscular, and syndromic scoliosis.  Because of the Veteran's age when scoliosis was first diagnosed, the expert indicated that the type of scoliosis experienced by the Veteran was probably either early onset scoliosis or adolescent idiopathic scoliosis.  The VHA expert acknowledged the article submitted by the Veteran warning persons with scoliosis against certain strenuous activities, but indicated that these exercises could increase pain, but would not change the degree of the curve of the spine associated with scoliosis.  To further support her opinion concerning a lack of aggravation, the VHA expert relied on the absence of complaints of back pain in the service treatment records and a report of medical history, dated April 1976, indicating the absence of back pain.


Analysis

The medical examination report at the time of the Veteran's enlistment in the Army described the Veteran's spine as normal.  Thus, the presumption of soundness applies to this case.  

The August 2017 VHA expert opinion did not precisely follow the Board's instructions.  And the expert's answers to question (2), like many of the previous medical opinions in this case, did not phrase the relevant questions using the appropriate standard - i.e., clear and unmistakable evidence.  Nevertheless, "[e]ven if a medical opinion is inadequate to decide a claim, it does not follow that the opinion is entitled to absolutely no probative weight."  Monzingo v. Shinseki, 26 Vet. App. 97, 107 (2012).  

Reading the August 2017 report as a whole, the Board finds that the examiner's response to question (1) is adequate to decide the claim.  As noted above, to refute the presumption of soundness, there must be "clear and unmistakable evidence that the veteran's disability was both preexisting and not aggravated by service."  Wagner, 370 F.3d at 1096 (Fed. Cir. 2004) (emphasis added).  After reviewing the claims file, including the Veteran's statements and the prior medical opinions, the VHA expert found that there was not clear and unmistakable evidence that the Veteran had scoliosis before entering active duty service.  Given the two-part nature of the burden, if the opinion was adequate on this point, then the presumption has not been rebutted and the Veteran is eligible for compensation for scoliosis.

The August 2017 opinion indicates that it was less likely than not that the Veteran's scoliosis began during active duty service.  While this statement weighs against his claim to some degree, it does not undermine the adequacy of the VHA expert's response to question (1).  Reading the opinion as a whole, it is best understood as stating that although scoliosis probably began before he enlisted, the evidence of pre-existing scoliosis was not strong enough for the expert to conclude that scoliosis clearly and unmistakably existed before service.  

Question (3) of the instructions asked the examiner to indicate, if scoliosis did not clearly and unmistakably exist prior to service, whether it was at least as likely as not (50 percent or greater probability) that scoliosis "originated in, or is etiologically related to, his active duty service."  Nevertheless, the following language from Wagner suggests that, if the evidence fails to the presumption of soundness, service connection is appropriate as long as the Veteran experienced the claimed disability in service: 

"If [the burden of rebutting the presumption of soundness] is met, then the veteran is not entitled to service-connected benefits.  However, if the government fails to rebut the presumption of soundness under section 1111, the veteran's claim is one for service connection.  This means that no deduction for the degree of disability existing at the time of entrance will be made if a rating is awarded."  Wagner, 370 F.3d at 1096.

At the time of the Veteran's separation from service, the examiner described his scoliosis, a disability that was not even mentioned at the time of enlistment, as severe and congenital.  Although earlier examiners indicated that the use of the term "congenital" indicated that the disability likely began before service, it is clear from the August 2017 VHA opinion that the evidence is not strong enough to establish this proposition to the relevant degree of certainty - clear and unmistakable evidence.  The Board has also considered the lengthy procedural history of this appeal, the number of medical opinions obtained, and VA's duty to avoid development which can have no purpose but to obtain evidence against the Veteran.  See Mariano v. Principi, 17 Vet. App. 305, 312 (2003).  Although the August 2017 VHA expert's opinion had some flaws, it appears adequate to support a finding that the evidence fails to rebut the presumption of soundness.  

For these reasons, the Board finds that the evidence is approximately evenly balanced as to whether the Veteran's scoliosis had its onset in service.  By law, the doubt resulting from this relative equipoise in the evidence is resolved in favor of the Veteran.  See 38 U.S.C.A. § 5107(b); Wise v. Shinseki, 26 Vet. App. 517, 531 (2014) ("By requiring only an 'approximate balance of positive and negative evidence' . . ., the nation, 'in recognition of our debt to our veterans,' has 'taken upon itself the risk of error' in awarding . . . benefits.").


ORDER

Entitlement to service connection for scoliosis of the thoracolumbar spine is granted.




____________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


